McFarland, J.
After a full consideration of this cause upon hearing in Bank, we are satisfied with the decision of Department Two, and the opinion rendered by said Department. We see no escape from the conclusion there reached. Under section 92 of the Consolidation Act, the action of the board of supervisors on an appeal from the auditor is expressly made final, so far as the auditing of a demand is concerned. Upon the appeal, if the board approves and allows the demand, it is made the duty of the auditor to enter it “in the p>roper book, in like manner as other demands allowed by him, and an indorsement must be made of its having been so entered.” And this is all that the judgment of the court below requires to be done. Whether or not the payment of the demand could be prevented or enforced at any other stage of its history, is a question which does not arise here.
Judgment affirmed.
Fox, J., Sharpstein, J., and Paterson, J., concurred.